United States Court of Appeals
                     For the First Circuit


No. 21-1043

   AMTAX HOLDINGS 227, LLC and TAX CREDIT HOLDINGS III, LLC,

                     Plaintiffs, Appellants,

                               v.

  TENANTS' DEVELOPMENT II CORP. and TENANTS' DEVELOPMENT CORP.,

                     Defendants, Appellees.


                          ERRATA SHEET

          The opinion of this Court issued on October 13, 2021
is corrected as follows:

         On page 14, line 20, replace "Abraugh" with "Arbaugh".